Determination of respondent New York City Department of Transportation, dated April 6, 2005, finding petitioner guilty of specified misconduct and imposing a 30-day suspension without pay (time served), unanimously confirmed, the petition denied and the CPLR article 78 proceeding (transferred to this Court by order of the Supreme Court, New York County [Ronald A. Zweibel, JJ, entered on or about October 17, 2005) dismissed, without costs.
The Commissioner’s finding that petitioner improperly or negligently performed his assigned duties by storing unassembled weapons, ammunition, holsters and cleaning equipment in a warehouse locker potentially accessible to the public was supported by substantial evidence, i.e., “such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact” (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]). The Commissioner was not bound by the Administrative Law Judge’s findings of fact or credibility, and was free to reach her own determination, so long as it was supported by substantial evidence (Matter of Milano v New York City Taxi & Limousine Commn., 305 AD2d 326 [2003], appeal dismissed 100 NY2d 614 [2003], lv denied 5 NY3d 707 [2005]; Matter of Maggiore v Department of Bldgs. of City of N.Y., 294 AD2d 304 [2002]). Concur—Andrias, J.P., Saxe, Friedman, Catterson and Malone, JJ.